Filed 12/2/14 R.M. v. Superior Court CA4/2

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
 certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
                     certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



R.M.,

         Petitioner,                                               E061688

v.                                                                 (Super.Ct.Nos. J248177 &
                                                                   J248178)
THE SUPERIOR COURT OF
SAN BERNARDINO COUNTY,                                             OPINION



SAN BERNARDINO COUNTY
CHILDREN AND FAMILY
SERVICES,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Christopher

B. Marshall, Judge. Petition denied.

         Gloria Gebbie for Petitioner.

         No appearance for respondent.


                                                        1
       Jean-Rene Basle, County Counsel, and Kristina M. Robb, Deputy County

Counsel, for real party in interest.

       Petitioner R.M. (father) challenges the decision of the juvenile court to

terminate reunification services and set a hearing under Welfare and Institutions

Code section 366.261 to consider a permanent plan for his two children. He

argues that the juvenile court abused its discretion when it found that the

reunification services offered to him were reasonable. For the reasons explained

post, we disagree with this contention and, therefore, deny the petition.

                                       FACTS2

       On February 22, 2013, the San Bernardino County Department of Children

and Family Services (CFS) filed petitions on behalf of nine-year-old A.M. and 11-

year-old J.M. pursuant to section 300, subdivisions (b), (c) and (g). The children’s

mother was deceased and father had an extensive history of violence, drug use,

and criminal activity. The petitions further alleged the children were suffering

emotional damage and extreme anxiety as a result of father’s violence and

assaultive behavior with the mother in front of them.

       The children were living with the maternal grandparents under a temporary

guardianship since January 2012, and a family court granted father weekend visits

to be supervised by the paternal grandparents. It was reported that the children

       1 All further statutory references are to the Welfare and Institutions Code
unless otherwise indicated.

       2   We have incorporated the record in the related appeal, case No. E058679.
                                          2
were afraid to visit father even under the supervision of the paternal grandparents.

A report was received by the child abuse hotline that father pulled J.M.’s hair,

twisted his head, and put his fists up in the child’s face in a threatening way. In

addition, he threatened the maternal grandfather in the children’s presence.

       The children were detained with the maternal grandparents; father was

granted supervised visitation and ordered to stay away from the grandparent’s

home and have no contact with the children outside of CFS.

       In the report prepared for the jurisdiction/disposition hearing, it was

recommended that the children remain with the maternal grandparents until such

time as the father completed a reunification plan. The recommended plan for

father included general counseling, anger management, parenting education and a

substance abuse program.

       Father was the only individual who testified at the contested

jurisdiction/disposition hearing held on April 23, 2014. He denied allegations that

he had harassed the grandparents or had unauthorized contact or attempted such

contact with the children. He denied he was currently using drugs, stating he had

been clean since April 2, 2012. He believed that his children had been

brainwashed by the maternal grandparents; therefore, they did not want to live

with him. With regard to the case plan, he stated: “I’m willing to do what I have

to, but I don’t feel I need to. “ He stated that he had done nothing wrong and

should have his children placed with him.


                                          3
       The juvenile court made the requisite jurisdictional findings and ordered

reunification services. The court observed that father was an “unbelievably angry

man” and was “over the top.” When the court was informed that a psychological

evaluation had not been included in the case plan, it indicated that it wanted father

to see a psychologist to do an evaluation so that it could get a professional

recommendation on how to work with him. It added a psychological evaluation to

father’s case plan.

       Following a hearing on May 2, 2013, the court issued a permanent

restraining order against father.3

       Father’s case plan was amended to require that he complete general

counseling, a psychiatric/psychological evaluation, a parenting education program,

anger management education, substance abuse testing and an outpatient substance

abuse program.

       In the six-month status review report, the social worker recommended that

the minors remain in the maternal grandparents’ home and that reunification

services be continued for father. The minors continued to state they wanted to be

placed with their maternal grandparents and were doing well in that placement.

With respect to father, the social worker noted that it was initially very difficult to

get in touch with him, but that he eventually came to the office and the case plan

       3 Father appealed from the jurisdiction and disposition orders in addition to
the order for a permanent restraining order. Father’s counsel filed a non-issue
brief and the case was dismissed as abandoned on August 28, 2013. (Case
No. E058679.)
                                           4
was gone over with him. Father was referred to High Desert Center to address

substance abuse, anger management and parenting services. Father did not follow

through with the intake meetings and another referral was sent to High Desert on

October 10, 2013, to enroll father in these programs. Father was enrolled in the

Medtox random drug testing program, but he failed to show for tests scheduled for

April 3 and 19 and May 1 and 13, 2013. Father was referred for a psychological

evaluation with Dr. Roger Morgan of Anchor Psychological Services in

Victorville, but a date for the testing had not yet been set.

       Father attended most of the weekly visits with the children and was

described as behaving appropriately during those visits.

       The six-month review hearing went forward on October 24, 2013. The

guardians’ attorney informed the court that prior to the start of the hearing, father

approached the maternal grandparents and, in front of the minors, stated: “Fuck

you. You ain’t shit, faggot ass.” The deputies had to get involved to separate the

family.

       According to their attorney, the children confirmed that father had made

these statements, and that father went back and screamed at the grandmother

again. The minors were so upset that they remained in the playroom and did not

appear in court. The juvenile court suspended visits and, thereafter, had to order

that father be removed from the courtroom due to his continued outbursts.




                                           5
       The contested six-month review hearing went forward on December 12,

2013. Father did not appear at the hearing, but father’s counsel advised the court

that the paternal grandmother indicated father had entered an in-patient

rehabilitation program in the desert area. The court ordered eight pages of

Facebook posts attached to the social worker’s report be received into evidence.

Those posts were made by father on J.M.’s Facebook page, indicating that father

had violated the court’s order by making contact outside of visits.

       The court was told that the psychological evaluation had not been

accomplished, and that father had not been drug testing prior to entering the

rehabilitation program. The court ordered the minors to remain dependents and

that reunification services to continue. Father’s visits remained suspended, but the

social worker was authorized to reinstate visits if father completed his

rehabilitation program and continued to participate in services. The social worker

was given authority to allow unsupervised visits with the paternal grandparents on

condition that father not have contact with the minors during those visits in any

way, shape, or form.

       By the time of the 12-month status review report, CPS recommended that

services be terminated and a section 366.26 hearing be set. It was noted that father

enrolled in Set Free Men’s Ranch Program, attending a 60-day sober living

program from December 12, 2013 through February 9, 2014. Father failed to drug

test as scheduled on April 24, May 12 and 30, 2014.


                                          6
       Visitation was reinstated in March 2014, and visits went well until April 10,

2014, when it was reported that father struck J.M. on the arm. After this incident,

the children indicated they no longer wanted to visit with father.

       On June 12, 2014, the date initially set for the 12-month review hearing,

father requested to set a contested hearing, indicating there was an issue whether

reasonable services had been provided to him. The court ordered that visitation be

suspended pending the contested hearing.

       At the contested 12-month review hearing , the juvenile court received into

evidence the June 12 review report and attachments. The attachments included

several pages of drug testing referrals, which reflected father did not test. Also

attached were six pages of certificates showing father’s participation in the Set

Free Men’s Ranch Program and completion of a parenting and anger management

programs in October 2013.

       The social worker, Larry Sears, testified at the hearing that he had not

previously received any documents from father concerning completion of a

parenting class and learned that day for the first time that father had completed an

anger management class. Father was also supposed to participate in a drug testing

program. Sears spoke to father on April 17, 2014, when father came to the office

upset about visits. Sears informed him that he would be mailing him drug-testing

information; he did so by mailing it to the last address listed for father in the CFS’

file. Sears stated he did not see father after that date and did not follow up with


                                          7
him as he did not have a good phone number to reach him. He indicated that he

did not call paternal grandmother, although he had her phone number.

       Sears further testified that he met with father in February 2014 after father

completed the Set Free Men’s Ranch Program and made arrangements to meet

with him again to go over his programs and have him sign consent for treatment

forms. Father did not appear for this meeting and Sears did not see him again until

the April encounter. Because father had not signed the consent forms, Sears was

unable to refer him to counseling during the prior six months. Sears indicated he

had made arrangements for father to undergo a psychological evaluation with

Dr. Morgan in November 2013, but he was unable to make father aware of this

because he was in the Set Free Men’s Ranch Program. After that time,

Dr. Morgan was no longer available and new consents were needed. When he saw

father in April, he tried to talk to him about the psychological evaluation and the

need to sign consent forms, but the latter was very angry and left. Sears also told

father that they needed to meet the following month to have the consent forms

signed, but father never called to schedule an appointment. In June, Sears learned

from the maternal grandparents that father had left the state to seek employment.

       At the conclusion of the hearing, the juvenile court observed that although

father had certificates that he had finished parenting, anger management, and the

Set Free Men’s Ranch programs, it did not have any reports to show that he had

benefitted from receiving services. It further noted that father had bypassed and


                                          8
not communicated with the social worker. There was no evidence to rebut that the

social worker did not have any way of contacting father, adding that the social

worker does not have that obligation. In contrast, father could have easily

contacted the social worker.

       The court also found that father understood that he had an obligation to

drug test, but refrained from doing so. Thus, it had no evidence that he had

actually been clear and sober. Finally, father’s conduct throughout the course of

the case demonstrated that he did not benefit from the anger management

program. Father had not addressed any of the central issues that brought this case

to the court.

       The court found that CFS provided reasonable services, terminated father’s

services, and set a section 366.26 hearing.

                                   DISCUSSION

       The standard of review when a parent challenges the reasonableness of the

reunification services provided or offered is whether substantial evidence

supported the juvenile court’s conclusion that such services were reasonable. (In

re Misako R. (1991) 2 Cal.App.4th 538, 545.) Substantial evidence is evidence

that is reasonable, credible, and of solid value to support the conclusion of the trier

of fact. (In re Jasmine C. (1999) 70 Cal.App.4th 71, 75.) “All conflicts must be

resolved in favor of the respondent and the reviewing court must indulge in all




                                           9
reasonable inferences to support the findings of the juvenile court.” (In re

Albert B. (1989) 215 Cal.App.3d 361, 375.)

       Father asserts that CFS did not make reasonable efforts to make

arrangements for a psychological evaluation as directed by the court. The social

worker could have easily contacted him while he was in an in-patient drug

program. Furthermore, father asserts that it would have taken only minimal efforts

by the social worker to maintain reasonable contact with him. However, it was not

the social worker’s obligation to take him by the hand and escort him to classes—

even assuming this would have been possible. (In re Michael S. (1987) 188

Cal.App.3d 1448, 1463, fn. 5.) We reject the suggestion that CFS “had a duty to

track him continually throughout the dependency process even after he had been

identified, contacted by a social worker, apprised of the proceedings, provided

with counsel and participated in hearings. There is nothing in the statutory scheme

to support this assertion. . . . Once a parent has been located, it becomes the

obligation of the parent to communicate with the Department and participate in the

reunification process.” (In re Raymond R. (1994) 26 Cal.App.4th 436, 441.)

       Father was made aware of the requirements of the service plan and the need

to sign consent forms in a meeting with a social worker in March 2013. He was

also present when the court ordered a psychological evaluation. Throughout the

course of these proceedings, he chose to go his own way without communicating

with the social worker. He could have easily done so, and it was his obligation to


                                          10
keep the social worker informed of his whereabouts. Substantial evidence

supports the juvenile court’s order.

                                  DISPOSITION

       The petition is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                     RAMIREZ
                                                                           P. J.


We concur:


McKINSTER
                          J.


MILLER
                          J.




                                       11